IN THE SUPREME COURT OF 
TEXAS
 
════════════
No. 
02-0988
════════════
 
Texas Natural Resource 
Conservation Commission, Petitioner
 
v.
 
Lakeshore 
Utility Company, Inc., Sentry Title Company, Inc., Alan D. Whatley, 
and Thelma J. Whatley, 
Respondents
 
════════════════════════════════════════════════════
On Petition for Review from 
the
Court of Appeals for the 
Third District of Texas
════════════════════════════════════════════════════
 
Argued November 19, 2003
 
Justice O’Neill delivered the opinion 
of the Court.
In 
this case arising from a Texas Natural Resource Conservation Commission[1] 
enforcement action, we must decide whether the evidence is legally sufficient to 
support the trial court’s determination that a utility company knowingly 
violated the Water Code by charging its customers unauthorized fees, and whether 
the Water Code authorizes the Attorney General, at the Commission’s request, to 
seek customer refunds in district court to compel compliance with the Water 
Code’s statutory provisions. Answering both questions in the affirmative, we 
affirm in part and reverse in part the court of appeals’ judgment.
I. Facts
Lakeshore 
Utility Company, Inc.,[2] 
is a water and sewer public utility providing service to customers in two 
residential subdivisions, Point La Vista and Esquire Estates II, adjacent to 
CedarCreekLake in 
Henderson County, 
Texas. Because Lakeshore’s customers reside 
on property just above the lake, a typical gravity- or gradient-flow sewer 
system cannot be used in the subdivisions. Instead, a more complex and expensive 
“pressure-effluent system”[3] 
is used.
As 
a public utility, Lakeshore is subject to the jurisdiction of the Commission, 
which is charged with exercising regulatory authority over public utilities and 
fixing and regulating utility rates. See Tex. Water Code '' 
13.041(a) (providing that the Commission “may regulate and supervise the 
business of every water and sewer utility”), 13.181(b) (authorizing the 
Commission to fix and regulate utility rates), 13.190(a) (mandating that 
utilities cannot “charge, demand, collect, or receive” a rate for service that 
is not authorized). Lakeshore’s monthly utility rates and tap feesCthe 
fees charged to install water and sewer utility servicesCmust 
be listed on its approved tariff schedule, or schedule of rates, that is filed 
with the Commission. Id.' 
13.136.
In 
1977, the Commission accepted a tariff application from Lakeshore and approved 
monthly rates for both subdivisions as well as tap fees at a flat rate of $200 
for water “Tap and Meter Installation” and $600 for sewer “Tap & 
Installation” at locations requiring “heavy-duty pump[ing] or excessive lift[ing].”
Between 
1981 and 1989, Lakeshore submitted numerous tariff applications to the 
Commission requesting various changes to the Commission’s 1977 approved rates 
and tap fees. Relevant to this case are the tariff applications Lakeshore made 
in 1981 and 1989 to increase the amounts approved by the Commission in its 
original 1977 tariff. These applications requested that the Commission approve 
monthly rate and tap-fee increases at each subdivision. In each instance, while 
awaiting the Commission’s decision, Lakeshore charged its customers the 
increased amounts that it was requesting the Commission approve. In response to 
each application, the Commission signed an order dismissing Lakeshore’s request 
and directing Lakeshore to refund the increased fees collected from its 
customers while the application was pending. Because of the importance of the 
1981 and 1989 tariff applicationsCparticularly 
the resulting Commission orders that required Lakeshore to refund its 
customersCwe 
detail the events surrounding each application below.
A.        The 
1981 Tariff Application and Resulting 1983 Orders
In 
1981, Lakeshore sought the Commission’s authorization to increase its monthly 
utility rates and to increase its tap fees to $375 for water and $1,150 for 
sewer services. Lakeshore’s request noted parenthetically that the new sewer 
rate would include “pump[s], tanks, valves, fittings, & controls.” Lakeshore 
charged its customers the increased amounts pending the Commission’s decision. 
In January 1983, the Commission issued an order denying the requested rate and 
fee increase and directing Lakeshore to charge tap fees no higher than “actual 
cost, not to exceed $200.00” for water and “actual cost, not to exceed $600.00” 
for sewer installation services. Accordingly, Lakeshore was not to charge 
amounts exceeding those formerly approved on its 1977 tariff. The Commission 
also ordered Lakeshore “to refund to its customers all monies collected in 
excess of the rates set forth [in its 1977 tariff],” and to provide the 
Commission with the name of each customer refunded and the amount within the 
next two months. Lakeshore was told its failure to comply would result in 
referral to the Attorney General’s office for prosecution. As will be seen, 
however, Lakeshore continued to charge customers the disapproved amounts.
Just 
two months after the Commission’s January 1983 Order denying Lakeshore’s 
requested increase, Lakeshore was involved in a dispute concerning the 
Commission’s certification of another public utility called the 
St. PaulIndustrialTraining 
School. As part of the certification process, the 
Commission undertook an examination and inquiry into Lakeshore’s tap fee charges 
and issued an order in March 1983 called the St. Paul Order. In the 
St. Paul examiner’s report, which 
was adopted by the Commission in its order, the examiner found that Lakeshore 
had been charging its customers sewer tap fees of $1,150 when the Commission had 
refused to approve this amount. The examiner noted that Lakeshore’s overcharges 
constituted a violation of the statutory provision providing that “[n]o public 
utility may, directly or indirectly by any device whatsoever or in any manner; 
[sic] charge, demand, collect, or receive from any person” any amount other 
“than that prescribed in the schedule of rates of the public utility.” See 
Tex. Water Code ' 
13.190(a). The examiner concluded that the Commission should monitor Lakeshore’s 
tap fee charges and “request the Attorney General to bring an action in District 
Court, in the Commission’s behalf” to require Lakeshore’s compliance with the 
provision if the Commission’s monitoring revealed that rates other than tariffed rates were charged. It is unclear, though, whether 
the Commission took any further action to ensure Lakeshore’s compliance with 
either the Commission’s January 1983 Order or the St. Paul Order.
B.        The 
1989 Rate Application and Resulting Order
In 
January 1989, Lakeshore filed another request for authorization from the 
Commission to increase its monthly rates and to increase tap fees for both 
residential subdivisions to $375 for water and $1,350 for sewer services. While 
the request was pending, Lakeshore again charged its customers the proposed 
fees. On December 21, 
1989, the Commission denied Lakeshore’s application and ordered 
Lakeshore to refund approximately $29,000 in overcharges collected during the 
pendency of Lakeshore’s request by crediting 
customers’ future bills. The refund was ordered pursuant to Texas Water Code 
section 13.187, which provides: “[A] utility shall refund or credit against 
future bills all sums collected during the pendency of 
[a] rate proceeding in excess of the rate finally ordered plus interest as 
determined by the regulatory authority.” 
Id.' 
13.187(c). The Commission additionally ordered Lakeshore to provide an 
accounting to the Commission of all tap fees that Lakeshore customers paid from 
December 8, 1981, 
through December 14, 
1989. Because the Commission denied Lakeshore’s requested increase, 
Lakeshore’s approved tap fee amounts remained the same as those approved in 
1977.
C.        The 
Lawsuit
Both 
Lakeshore and the Commission brought suit in district court concerning the 1989 
Order. Believing the Commission’s continued refusal to increase rates and tap 
fee amounts was unfair, Lakeshore sought judicial review of the Commission’s 
decision denying its 1989 application. The Commission, concerned that Lakeshore 
was refusing to comply with the 1989 Order, sought to enforce the order under 
sections 13.411 and 13.414 of the Water Code. The Commission specifically 
alleged that Lakeshore was actively violating the 1989 Order by failing to 
refund customers for overcharges and by continuing to charge fees in excess of 
those approved by the Commission. The Commission sought civil penalties “for 
each day Lakeshore . . . has been in violation of the Water Code and the 
Commission’s order since December 21, 1989,” and to enjoin Lakeshore from future 
violations. The court consolidated the cases and, in a single judgment, found in 
favor of Lakeshore, reversed the Commission’s 1989 Order, and dismissed the 
Commission’s enforcement action.
D.        First 
Appeal and Remand
The 
court of appeals reversed the district court’s judgment and reinstated the 
Commission’s 1989 order, which required Lakeshore to charge no more then $600 
for sewer and $200 for water installation services, and to refund its customers 
approximately $29,000 in overcharges made during the pendency of Lakeshore’s 1989 tariff application. The 
Commission’s reinstated enforcement action was remanded to the district court 
for further proceedings. Tex. Water Comm’n v. 
Lakeshore Util. Co., 877 S.W.2d 814 (Tex. App.BAustin 
1994, writ denied).
On 
remand, the Commission amended its original pleadings in the district court to 
seek customer refunds for overcharges dating back to 1981, when Lakeshore began 
to charge its customers amounts the Commission had not approved. The Commission 
claims it amended the original pleadings because it had learned through 
discovery that Lakeshore had been overcharging its customers for water and sewer 
services for that period of time.
After 
a bench trial, the district court found that between 1981 and 2001 Lakeshore had 
knowingly violated the Texas Water Code by overcharging its customers and 
assessed civil penalties in the amount of $126,400, which related to tap fee 
overcharges that occurred both before and after the 1989 Commission proceedings. 
The court also ordered Lakeshore to refund $106,417.66 to its customers for 
equipment, tap fee, and monthly rate overcharges between 1981 and 2001, and to 
pay its customers $68,851.43 in interest on overcharged amounts, plus attorneys’ 
fees and court costs.
E.        The 
Second Appeal
Lakeshore 
appealed only the parts of the trial court’s judgment that ordered it to (1) pay 
civil penalties for “knowing” Water Code violations that occurred prior to the 
1989 Order, and (2) refund unauthorized charges to customers beyond those 
Lakeshore was obligated to refund by the 1989 Order. The court of appeals 
affirmed the civil-penalties portion of the judgment, concluding there was 
legally sufficient evidence in the record to support the trial court’s finding 
that Lakeshore knowingly violated the Water Code before the 1989 proceedings. 92 
S.W.3d 556, 563. But the court of appeals reversed that part of the judgment 
requiring Lakeshore to refund customer overcharges that occurred before the 1989 
proceedings, holding that, absent a Commission order directing a utility to 
refund or credit unauthorized charges, the Water Code does not authorize a 
district court action to recover those charges. 
Id. at 563-65.
Both 
the Commission and Lakeshore petitioned this Court to reverse portions of the 
court of appeals’ judgment. Lakeshore contends the court of appeals erred in 
holding there was legally sufficient evidence that Lakeshore knowingly violated 
the Water Code before 1989. The Commission argues the court of appeals erred in 
reversing the trial court’s refund order. We granted both petitions for review 
to consider the issues presented. 
II. Water Code Violations
We 
first consider whether there is legally sufficient evidence to support the trial 
court’s finding that Lakeshore knowingly violated sections 13.135 and 13.190 of 
the Texas Water Code before 1989 by charging customers fees higher than those 
the Commission approved.[4] 
Section 13.135 provides that “[a] utility may not charge, collect, or receive 
any rate for utility service . . . other than as provided in this chapter.” 
Tex. Water Code ' 
13.135. Section 13.190 provides that “[a] water and sewer utility may not 
directly or indirectly . . . charge, demand, collect, or receive from any person 
a greater or lesser compensation for any service rendered or to be rendered by 
the utility than that prescribed in the schedule of rates of the utility 
applicable to that service when filed in the manner provided in this chapter.” 
Id.' 
13.190. At the relevant time, section 13.414(a) of the Water Code provided that 
“any utility or affiliated interest that knowingly violates [chapter 13 
of the Water Code] . . . is subject to a civil penalty” of up to $5,000 a day. 
Act of May 26, 
1985, 69th Leg., R.S., ch. 795, ' 
3.005, 1985 Tex. Gen. Laws 2789, 2802 (emphasis added).[5]
The 
Water Code does not define “knowingly,” and we have never interpreted the term 
as it is used in section 13.414(a); however, “‘unless the text of a statute 
dictates a different result, the term “knowingly” merely requires proof of 
knowledge of the facts,’” and not knowledge of the law. United States v. 
Ho, 311 F.3d 589, 605 (5th Cir. 2002) (quoting Bryan v. United 
States, 524 U.S. 184, 193 (1998)); see also Osterberg v. Peca, 12 S.W.3d 31, 38 (Tex. 2000) (holding 
as a general proposition that ignorance of the law is not a defense to a 
statute’s violation; the term “knowingly” in the Election Code refers only to a 
person’s knowledge of the act of making or accepting a contribution, and not to 
whether the contribution violated the Election Code). Our Penal Code recognizes 
this principle in providing that “[a] person acts knowingly, or with knowledge, 
with respect to the nature of his conduct or to circumstances surrounding his 
conduct when he is aware of the nature of his conduct or that the circumstances 
exist.” Tex. Pen. Code ' 
6.03(b). Federal courts construing knowledge requirements in environmental 
regulatory statutesCwhich 
provide for criminal sanctions very similar to the Water Code’s civil penalty 
provisionChave 
concluded that the proof necessary to establish a “knowing violation” of a 
regulation is merely proof that the violator had knowledge of the facts 
comprising the violation. E.g., Ho, 311 F.3d at 606 (citations 
omitted). We see no reason to depart from this principle when interpreting the 
proof required to show a knowing violation under section 13.414(a) of the Water 
Code. If we held otherwise, enforcement of the Water Code would be problematic 
because the focus would be on whether the person violating the code knew about 
the specific code provisions and was operating under a correct legal 
interpretation. See Osterberg, 12 S.W.3d 31 at 
38. Thus, to prove a “knowing” Water Code violation, the Commission needed to 
establish only that Lakeshore knew the facts that comprised a violation of the 
Water Code’s provisionsCnamely, 
that Lakeshore knew it was charging fees that were not approved on Lakeshore’s 
tariff schedule by the Commission.
Lakeshore 
admits it routinely charged customers amounts that exceeded the tap fees filed 
with and approved by the Commission. But relying on General Electric Co. v. 
United States Environmental Protection Agency, 53 F.3d 1324, 1329 (D.C. Cir. 
1995), Lakeshore contends it did not knowingly violate the Water Code in 
charging these amounts because it was not given “fair notice” that the tanks, 
pumps, and equipment necessary to effectively transfer wastewater from each home 
within its pressure-effluent system were included within its designated “tap 
fee,” nor did it know that the Water Code prohibited charging separately for 
these items. Specifically, Lakeshore claims it lacked “fair notice” because 
prior to 1987, the Commission’s rules failed to define the term “tap fee”[6] 
and Lakeshore could not “knowingly” violate Commission rules that did not exist 
during the relevant time period. Lakeshore further argues that the definition of 
“tap fee,” once adopted, was unclear because it provided that a utility company 
could charge customers for “extraordinary expenses” in addition to their 
approved tap fee amounts, but the definition failed to explicitly define what 
“expenses” qualified as “extraordinary.” As a result, Lakeshore argues it 
mistakenly believed that the pumps and equipment necessary to operate its 
pressure-effluent system qualified as “extraordinary expenses”; therefore, 
Lakeshore did not “knowingly” violate the Water Code in charging for these items 
in addition to its approved tap fee.
Lakeshore 
makes a similar argument about an emergency regulation the Commission adopted in 
1986 that allowed utility companies to charge residential customers for “unique” 
and “non-standard” costs in addition to their approved tap fees under certain 
exceptional circumstances. 11 Tex. 
Reg. 1266 (1986) (emerg. rule 31 
Tex. Admin. Code ' 
291.84 (adopted March 5, 
1986, expired July 
3, 1986).[7] 
Lakeshore claims that, because the regulation did not define the terms “unique” 
and “non-standard,” Lakeshore “reasonably believed” that the costs associated 
with its pressure-effluent system qualified as “unique” and “non-standard” and 
could therefore be charged to customers in addition to its approved tap 
fees.
We 
find Lakeshore’s argument unpersuasive. Lakeshore admits knowing that it was 
charging rates and fees that the Commission had not approved, and as we have 
stated, its subjective interpretation of the Water Code’s provisions is 
immaterial. See Ho, 311 F.3d at 606. To prove a knowing violation of the 
Water Code, the Commission needed to prove only that Lakeshore knew that it was 
charging more than its approved tariff. We hold that the evidence is legally 
sufficient to support the trial court’s finding that Lakeshore knew it was 
charging unapproved amounts. To begin, since the inception of Lakeshore’s 
pressure-effluent system in 1977, every Lakeshore customer within the system has 
been required to install the same or similar pumps and equipment. Lakeshore’s 
approved 1977 tariff listed its “Tap and Meter Installation” fee at $200 for 
water and “Tap & Installation” fee at a “maximum” of $600 for sewer 
locations “requiring heavy-duty pump or excessive lift.” Because Lakeshore’s 
approved amounts were for “Tap & Installation” and “Tap and Meter 
Installation” and specifically included a maximum amount to be charged in areas 
requiring “heavy-duty pump[ing] or excessive 
lift[ing],” Lakeshore must have understood that the 
$200 and $600 amounts were meant to include all installation costsCincluding 
those for the specialized pumps and equipment necessary to operate its 
pressure-effluent systemCwithin 
a single installation fee.
In 
1981, Lakeshore sought to increase its water and sewer tap installation fees to 
$375 and $1,150, respectively. Lakeshore’s rate application specifically stated 
that the $1,150 sewer installation amount was for “pump[s], tanks, valves, 
fittings, & controls.” Lakeshore, therefore, must have understood its tap 
fee was meant to include each of these costs. In 1983, the Commission rejected 
Lakeshore’s proposed increases, ordered Lakeshore to charge a maximum of $200 
for water and $600 for sewer installation services, and ordered Lakeshore to 
refund customers any charges it had received for unapproved amounts. Because the 
Commission specifically ordered Lakeshore to refund any unauthorized 
charges above approved amounts, specified the maximum amounts that could be 
charged, and rejected any additional charges for “pump[s], tanks, valves, 
fittings, & controls,” Lakeshore must have known the Commission disapproved 
of any charges above those explicitly stated and was prohibited from charging 
separately for the “pump[s], tanks, valves, fittings, & controls” necessary 
to operate its pressure-effluent system. Nevertheless, the record reflects that 
Lakeshore continued to overcharge customers exactly the prohibited amounts at 
least through 1989, despite a specific warning from the examiner in the St. Paul 
Order that “charging a tap fee of $1,150, despite the fact that a fee of that 
magnitude ha[d] not been approved by the Commission[,] . . . 
constitutes a violation of [the Water Code’s provisions].” 
We 
agree with the court of appeals that there is legally sufficient evidence in the 
record to support the trial court’s finding that Lakeshore knew it was charging 
fees that were not approved on Lakeshore’s tariff schedule by the Commission. 92 
S.W.3d at 563. Accordingly, legally sufficient evidence supports the trial 
court’s conclusion that Lakeshore knowingly violated the Water Code.
III. Customer 
Refunds
We 
next consider the scope of relief the Attorney General may seek in an 
enforcement action brought at the Commission’s request under section 13.411(a) 
of the Water Code. Section 13.411(a) defines the nature of that relief as 
follows:
 
If 
the commission has reason to believe that any retail public utility or any other 
person or corporation is engaged in or is about to engage in any act in 
violation of this chapter or of any order or rule of the commission entered or 
adopted under this chapter or that any retail public utility or any other person 
or corporation is failing to comply with this chapter or with any rule or order, 
the attorney general on request of the commission, in addition to any other 
remedies provided in this chapter, shall bring an action in a court of competent 
jurisdiction in the name of and on behalf of the commission against the retail 
public utility or other person or corporation to enjoin the commencement or 
continuation of any act or to require compliance with this chapter or the 
rule or order.
 
Tex. Water Code ' 
13.411(a) (emphasis added). The parties agree, and the court of appeals 
recognized, that the plain statutory language authorizes both (1) requests to 
enjoin present or future violations, and (2) requests to compel compliance 
with the Water Code, an agency rule, or an order. It is the scope of the 
latter powerCto 
compel compliance with the Water CodeCthat 
lies at the heart of the parties’ dispute.
 The court of appeals held that, although 
refunds were recoverable under section 13.411(a), before requesting refunds in 
district court the Commission had to first issue its own administrative order 
compelling refunds. Specifically, the court of appeals held that “[a]t most the 
code gives the Commission, through the attorney general, the authority to seek a 
district court judgment enforcing a Commission order commanding refunds.” 92 
S.W.3d at 565.
The 
Commission contends the court of appeals’ holding was erroneous. First, the 
Commission argues that it did issue its own administrative order compelling 
refunds in 1983 and 1989, and that the district court could, and did, enforce 
these orders by its judgment. Those orders required Lakeshore to refund customer 
overcharges made during the pendency of Lakeshore’s 
rate applications and either explicitly or implicitly forbade Lakeshore from 
charging amounts exceeding those that the Commission had approved. Accordingly, 
the Commission claims, the 1983 and 1989 Orders are sufficiently broad to 
support the district court’s judgment ordering refunds from 1981 to 2001. 
Lakeshore, on the other hand, argues that the 1983 and 1989 Orders were not 
broad enough to encompass overcharges from 1981 to 2001 because the orders only 
required Lakeshore to refund the unapproved amounts Lakeshore had charged during 
the pendency of its rate applications.
The 
Commission next contends that, even if the 1983 and 1989 Orders were not 
sufficiently broad to cover customer refunds for the twenty-year time period in 
issue, the court of appeals was wrong in making the district court’s power to 
“require compliance with [the Water Code]” entirely dependent on a prior agency 
refund order. See Tex. Water Code ' 
13.411(a). The Commission acknowledges that an agency order may be a necessary 
prerequisite to establishing subject-matter jurisdiction in the district court 
when a case is filed by a utility challenging an agency action. The 
Commission contends, however, that a prior agency order is not necessary for the 
Commission to bring an original enforcement proceeding in district court 
to “require compliance” with the Water Code under section 13.411(a). 
Id. According to the 
Commission, “this is the first time that a district court’s original 
jurisdiction in an enforcement case has been made dependent on an agency order.” 
Lakeshore responds that the Commission lacks statutory authority under section 
13.411(a) to pursue a refund action in district court absent a prior Commission 
order specifically directing such refunds, in essence arguing that the district 
court’s enforcement power is derivative of the Commission’s. 
We 
conclude that, whether or not the 1983 or 1989 Orders were sufficiently broad to 
cover refunds for the entire twenty-year time period in dispute, the Commission 
has statutory authority to pursue an enforcement action in district court to 
“require [a utility’s] compliance with [the Water Code],” and that authority 
includes the ability to seek refunds when a utility charges fees that the Water 
Code prohibits. See id.
We 
begin with the well-established principle that, as an administrative agency, the 
Commission may exercise only those powers that the Legislature confers upon it 
in clear and express language, and cannot erect and exercise what really amounts 
to a new or additional power for the purpose of administrative expediency. 
Pub. Util. Comm’n v. City Pub. Serv. Bd. of San Antonio, 53 S.W.3d 310, 316 
(Tex. 2001); see Pub. Util. 
Comm’n v. GTE-Southwest, Inc., 901 S.W.2d 401, 407 
(Tex. 1995). This is because, as 
an administrative agency, the Commission is a creature of the Legislature with 
no inherent authority of its own. See City Pub. Serv. Bd. of San Antonio, 53 S.W.3d at 316; 
GTE-Southwest, 901 S.W.2d at 406; see also State v. Pub. Util. Comm’n, 883 S.W.2d 190, 194 
(Tex. 1994). In deciding whether 
an agency has acted within its powers, a court should also determine whether an 
agency’s power is implied in the statute. When the Legislature expressly confers 
a power on an agency, it also impliedly intends that the agency have whatever 
powers are reasonably necessary to fulfill its express functions or duties. 
City Pub. Serv. Bd. of 
San Antonio, 53 S.W.3d at 
316; GTE-Southwest, 901 S.W.2d at 407; 
Tex. Workers’ Comp. 
Comm’n v. Patient Advocates, 136 S.W.3d 643, 652 
(Tex. 2004).
One 
of the Legislature’s express purposes in enacting the Water Code was to ensure 
rates, operations, and services that are just and reasonable to consumers:
 
The 
purpose of this chapter is to establish a comprehensive regulatory system that 
is adequate to the task of regulating retail public utilities to assure rates, 
operations, and services that are just and reasonable to the consumers and 
retail public utilities.
 
Tex. Water Code ' 
13.001(c). To this end, the Legislature vested the Commission with the power and 
authority to “regulate and supervise the business of every water and sewer 
utility,” and to “fix and regulate rates of utilities.” 
Id. '' 
13.041(a), 13.181(b). Utilities under the Code cannot charge, collect, or 
receive a rate for services not authorized by the Commission. 
Id. '' 
13.135, 13.190. If a utility charges more than its authorized rates, the 
Legislature has provided the Commission with a mechanism for enforcement; by its 
clear and express language, section 13.411(a) authorizes the Commission to 
request that the Attorney General bring an action in court “to require 
compliance with [the Water Code].” 
Id.' 
13.411(a) (emphasis added). The Legislature neither specified nor limited the 
types of relief the Attorney General might seek in district court to effect a 
utility’s compliance with the Water Code. For instance, the Legislature did not 
say that any such relief must be prospective only or that it must be confined to 
the imposition of civil penalties. Nor did the Legislature say that the 
Commission had to first issue its own order before it could seek to compel 
compliance through the district court. The Legislature simply stated that the 
Attorney General, at the Commission’s request, may bring suit “to require 
compliance” with the Water Code. See id. We must therefore determine 
whether the relief that the Commission sought hereCa 
refund of customer overchargesCis 
a remedy consistent with its power to compel Lakeshore’s compliance with the 
Water Code through the district court. We hold that it is.
Our 
primary objective in construing the proper scope of an enforcement action under 
section 13.411(a) is to ascertain and give effect to the Legislature’s intent by 
first looking at the statute’s plain and common meaning. Tex. Workers’ Comp. 
Comm’n, 136 S.W.3d at 652; see also 
Tex. Gov’t Code ' 
312.005. We determine legislative intent by reading the statute as a whole and 
interpreting the legislation to give effect to the entire act and not just its 
isolated portions. City of San Antonio v. City of Boerne, 111 S.W.3d 22, 
25 (Tex. 2003).
As 
we have said, the Legislature’s intent in conferring enforcement power through 
the district court was, at least in part, to ensure that consumers would not be 
charged unapproved rates. See Tex. Water Code ' 
13.001(a). When a utility has violated the Water Code by overcharging its 
customers, refunds may be necessary to effect compliance with Water Code 
provisions mandating that customers be charged only approved amounts. See 
id. '' 
13.135, 13.190. In this case, for instance, the total amount Lakeshore collected 
from its customers far exceeded the amount Lakeshore was authorized to collect 
under the Code’s provisions; thus, refunds were necessary to bring Lakeshore 
into statutory compliance and ensure that it did not retain the benefit of 
unlawful overcharges. In seeking refunds, then, the Commission is not crafting a 
new or additional power; on the contrary, it is exercising its explicit power to 
require a utility’s compliance with Water Code provisions and thereby vindicate 
the regulatory process. In seeking the refund, the Commission might have chosen 
to pursue an agency-level enforcement proceeding before requesting the Attorney 
General to bring a judicial action, but nothing in section 13.411(a) says that 
an administrative order is a prerequisite to a judicial one in an action brought 
to “require [a utility’s] compliance with [the Water Code].” Id. ' 
13.411(a).
In 
sum, we agree with the Commission that the customer refunds it sought were 
within its express statutory enforcement powers. Accordingly, we reverse that 
portion of the court of appeals’ judgment restricting refunds to only those 
amounts specifically provided for in the Commission’s January 21, 1983 and December 21, 1989 
orders.
IV. Conclusion
We 
affirm that portion of the court of appeals’ judgment that imposes civil 
penalties based on Lakeshore’s knowing violations of the Water Code. We reverse 
that portion of the court of appeals’ judgment disallowing customer refunds and 
otherwise affirm the court of appeals’ judgment.
 
 
__________________________________________
Harriet 
O’Neill
Justice
 
OPINION DELIVERED: 
April 8, 
2005